DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 9, 16 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 5/20/2021. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 102
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 2007/0254175).
Song teaches a flooring sheet material comprising 30 parts of PE, 40 parts of EVA copolymer, 20 parts of EVA thermoplastic elastomer and 10 parts of SBS thermoplastic elastomer (example 1 in table 1). The EVA thermoplastic elastomer and SBS read on the claimed second polymeric component. The PE and EVA copolymer read on the claimed first polymeric component. The SBS reads on the claimed component C as well. Song further teaches the synthetic resin B can be ethylene-acrylic acid copolymer or ethylene-vinyl acetate copolymer [0037], the synthetic resin C can be SBS or SIS [0038], it is inherent that isoprene block contains at least one 1,2-vinyl 
It is noted that instant claims don’t distinguish elastomer and non-crosslinked rubber. Claim 2 limits the rubber of the second polymeric component which contains styrene butadiene rubber and ethylene vinyl acetate rubber. Non-crosslinked styrene butadiene rubber and ethylene vinyl acetate rubber are thermoplastic elastomer.
It is noted that for claims 5 and 6, the parts by weight limitation is meaningless without specifying the total amount of the polymers in the polymer composition given the claim recites “a polymer composition comprising”. 
Double Patenting
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 of U.S. Patent No.9,777,488. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘488 claims a floor covering comprising a polymer composition of an elastomer and a thermoplastic elastomer.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5 of U.S. Patent No.9,303,412. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘412 claims a floor covering comprising a polymer composition of an elastomer and a thermoplastic elastomer.
Claims 1-4, 7, 11-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11 of copending Application No.16/064,739. Although the claims at issue are not identical, they are not patentably ‘739 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 7-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-12, 15 of copending Application No.16/065,219. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘219 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that thermoplastic elastomer is not rubber, the argument is not persuasive because it is known that elastomer is often used interchangeably with rubber. Especially, non-crosslinked rubber is also thermoplastic. Those non-crosslinked rubbers listed in claim 2 are all elastomers. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763